Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 16-35 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to techniques and apparatuses that handle an attempt to resume a connection using a base station that supports a different core-network type.
Prior arts were found for the independent claims as follows:
Soenghun Kim et al. (US 2018/0234941 A1)
Gunnar Mildh et al. (US 2021/0022200 A1)
Kim discloses a cell reselection procedure while moving and finds a suitable cell.
Mildh discloses method and wireless device for handling a periodic radio access network (RAN) based notification area (RNA) update timer.
	Applicant uniquely claimed the below distinct features in independent claims 16 and 28 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 16:
 	A method performed by a user equipment, the method comprising: 
establishing a wireless connection to a network using a first base station that supports a first core-network type; 

performing a first cell-reselection procedure that selects a second base station; 
processing system information received from the second base station to determine that the second base station supports a second core-network type; 
determining that the second core-network type is different from the first core- network type; and 
responsive to determining that the second core- network type is different, performing, in place of initiating a connection-resume procedure, one or more first operations comprising: 
(i) releasing the wireless connection to the network; 
(ii) performing a connection-establishment procedure with the second base station; 
(iii) performing a first instance of postponing the connection-resume procedure, the first instance of postponing the connection-resume procedure comprising: initiating a first timer; and performing a second cell-reselection procedure responsive to an expiration of the first timer; or 
(iv) sending a message to an upper layer, the message indicating an intent not to perform the connection-resume procedure. 	
Claim 28:
 	A user equipment comprising: 
a radio-frequency transceiver; and 
a processor and memory system configured to cause the user equipment to: 
establish a wireless connection to a network using a first base station that supports a first core-network type; 
suspend the wireless connection to the network; perform a first cell-reselection procedure that selects a second base station; 
process system information received from the second base station to determine that the second base station supports a second core-network type; 

responsive to determining that the second core-network type is different, perform, in place of initiating a connection- resume procedure, one or more operations comprising: 
(i) releasing the wireless connection to the network; 
(ii) performing a connection-establishment procedure with the second base station; 
(iii) initiating a first timer and performing a second cell- reselection procedure responsive to an expiration of the first timer; or 
(iv) sending a message to an upper layer, the message indicating an intent not to perform the connection-resume procedure.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412